UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASIMIR P. GRIFFIN,

                            Plaintiff,

                      -against-

GOOGLE; AMAZON; JEFF BEZOS;
FACEBOOK; INSTAGRAM; LINKEDIN;
TAMMY JERNIGAN; HENRY H.                                   19-CV-5447 (CM)
CAMPBELL; ALL IN BOTH THEIR
                                                           TRANSFER ORDER
OFFICIAL AND INDIVIDUAL CAPACITIES;
JANE AND JOHN DOE(S) 1−50
(INCLUSIVE), ALL IN THEIR OFFICIAL
AND INDIVIDUAL CAPACITIES; ALL
UNKNOWN ENTITIES, ALL JOINTLY AND
SEVERALLY,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Casimir P. Griffin, currently incarcerated in the Orange County Jail, brings this

pro se action alleging “fraud, conspiracy, copyright infringement, breach of contract, abuse of

process, wired fraud, [and] mail fraud.” (ECF No. 2 at 2.) 1 By order dated August 15, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. 2 For the following reasons, the Court transfers this action to the United States District

Court for the Southern District of Georgia, Brunswick Division.




       1
           Page numbers refer to those generated by the Court’s electronic case filing system.
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
                                           DISCUSSION

       Under the general venue provision, a federal civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And an entity that is not a person, “whether or not

incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” § 1391(c)(2).

       Plaintiff alleges that he entered into a contract with Defendant Tammy Jernigan, who

does business as Creative Inspiration Publishing in Kingsland, Georgia. Plaintiff signed the

contract on January 10, 2018, and the book was released on Amazon Kindle on May 18, 2018,

and in paperback on Amazon on July 6, 2018. Plaintiff asserts that as of the date of his

complaint, he has not received any money for his book, and that Defendant Jernigan is refusing

to pay him. He asserts that he is being defrauded and that funds are being stolen from him.

Plaintiff’s complaint includes a motion for summary judgment, and he seeks monetary damages

in the total amount of $15 million.

       Although Plaintiff also names Google, Amazon, Jeff Bezos, Facebook, Instagram,

LinkedIn, and Henry Campbell as Defendants, it appears that his claims arise primarily from

Tammy Jernigan’s actions with respect to the alleged contract. Although Plaintiff is currently

detained in this district, it does not appear that this Court is an appropriate venue for this action.

It is clear, however, that the United States District Court for the Southern District of Georgia,


                                                   2
Brunswick Division, where Defendant Tammy Jernigan is located, is a proper venue for this

action. See 28 U.S.C. §§ 90(c)(5), 1391(b)(2).

        Even if venue were proper here, the Court may transfer claims “[f]or the convenience of

the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have

broad discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424 (LAK), 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003) (“Courts have an independent institutional concern to

see to it that the burdens of litigation that is unrelated to the forum that a party chooses are not

imposed unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.”); see also Lead Indus. Ass’n. Inc. v. OSHA, 610 F.2d

70, 79 n.17 (2d Cir. 1979) (noting that the “broad language of 28 U.S.C. § 1404(a) would seem

to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)



                                                    3
(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

         Under § 1404(a), transfer appears to be appropriate in this case. The alleged underlying

events appear to have occurred in Kingsland, Georgia, where Defendant Jernigan is located. In

addition, it is likely that relevant documents and witnesses are located in that judicial district.

Based on the totality of the circumstances, the Court concludes that it is in the interest of justice

to transfer this action to the United States District Court for the Southern District of Georgia,

Brunswick Division. See § 1404(a).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Southern District of Georgia, Brunswick Division. A summons shall not

issue from this Court. This order closes this case.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     October 21, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge



                                                   4
